Title: To Thomas Jefferson from John Coalter, 29 November 1799
From: Coalter, John
To: Jefferson, Thomas



Dr Sir
Novr. 29th. 799

Since receiving yours of 19th. Inst. I have spoken to Mr. Clark about its contents—
He says he was disappointed in the sale he contemplated at Amherst Court, & that he hath no means of making payt, except from some Bonds he hath put into the Hands of Mr. J. Kinney for collection & out of which he has directed that Debt with some others to be paid a list of which he has given him—He says he cannot thus circumstanced think of involving any person as his Security—Under these circumstances I have agreeable to your direction ordered suit & hope you will forward me the original account—
By a letter just receivd from Ireland in this place it is stated that the  Combined powers are beating the French & that Pit talks of a war against Prusia unless They either join or refund the subsidy—Your huml Sevt

John Coalter

